Citation Nr: 1825222	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Herdliska


INTRODUCTION

The Veteran served on active duty from January to August 2003, from August to October 2004, and from August 2006 to October 2006.  He had a period of initial active duty training from September to November 1984 and additional service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a Board hearing which was scheduled for October 2017.  He failed to report for his scheduled hearing.  His hearing request is therefore withdrawn.  See 38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

The Veteran's current obstructive sleep apnea is a known and medically-explained clinical diagnosis which was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea on the theory that it is due to his service in Southwest Asia, including environmental exposures therein, with burn pit exposure specifically being mentioned.  Service personnel records reflect service in Southwest Asia.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(2)(i).

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. § 3.317(a)(2)(i)(A).

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's obstructive sleep apnea.  The preponderance of the evidence shows that it was not manifest in, nor related to service.  Service treatment records do not show any complaints, treatment, or diagnosis of sleep apnea during active duty service.  The Veteran did not indicate on his September 2006 post-deployment health assessment or his February 2007 reassessment that he had trouble sleeping.  Additionally, in his VA Form 9, the Veteran claims he only began to experience respiratory problems in 2008, more than two years after service.  A private medical facility diagnosed the Veteran with obstructive sleep apnea in December 2009, more than three years after service.

The Veteran was diagnosed with obstructive sleep apnea in December of 2009.  He was prescribed a C-PAP and the evidence shows he was using it with some improvement in his symptoms.

The VA examiner in March 2015 indicated that the Veteran's sleep apnea had a clear and specific etiology and diagnosis, and that it is less likely than not caused by or related to Gulf War environmental exposure.  Instead, it is more likely than not caused by or related to other factors, noting the preponderance of medical evidence and expertise reveals the proximate cause of OSA to be "a developmentally-narrow oropharyngeal airway, often with superimposed elevation of BMI and/or natural aging."

At the conclusion of the Veteran's two-month active duty tour in October 2006, he was 76 inches and 205 pounds with a BMI of 24.95.  At the time of the sleep study in December 2009, the Veteran measured at 76 inches and weighed 228 pounds for a BMI of 27.75.  During the Veteran's VA exam in March 2015, the Veteran measured 74 inches and weighed 230 pounds for a BMI of 29.52.  

The Veteran claimed that his sleep apnea is related to in-service environmental exposures occurring in Southwest Asia, specifying burn pit exposure.  The Veteran is competent to report such exposure.  However, the Veteran being a layperson is not competent to indicate the cause of a complex medical disease like obstructive sleep apnea.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The private medical records offered by the Veteran only make note of the Veteran's diagnosis of sleep apnea and do not offer opinions regarding the etiology of the disease which might contradict the opinion offered by the VA examiner.

The matter of a relationship to service pursuant to 38 C.F.R. § 3.317 and undiagnosed illness or medically-unexplained multisymptom illness has also been considered, but must be resolved unfavorably to the Veteran, as the preponderance of the evidence is also against an award of service connection for sleep apnea under 38 C.F.R. § 3.317.  The VA examiner in March 2015 indicated that the Veteran's sleep apnea is a medically-diagnosable illness with a known etiology.  As such, it cannot be considered a medically-unexplained chronic multisymptom illness.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed obstructive sleep apnea is related to service, and the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


